Citation Nr: 0941421	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  09-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether there is clear an unmistakable error (CUE) in a 
December 6, 1956, rating decision which granted service 
connection for a psychiatric disorder and assigned a 0 
percent evaluation.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a head 
injury, and if so, may the reopened claim be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from May 1948 to June 1956.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Manila, Republic of the Philippines, Regional Office (RO) of 
the United States Department of Veterans Affairs (VA), which 
denied entitlement to the benefits sought.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a VA Form 9, Appeal to Board of Veterans' Appeals, filed 
in November 2008 to perfect the appeals considered here, the 
appellant requested a Board hearing to be held at the RO 
(Travel Board).  In January 2009 telephone conversations 
memorialized on two VA Form 119s, Report of Contact, the 
appellant expressed her frustration with the handling of the 
claims, including the length of time the process took.  On 
January 20, 2009, a Decision Review Officer at the RO 
informed the appellant that the delay in forwarding the case 
to the Board was caused by the pending request for a Travel 
Board hearing.  She was told that such hearings were held 
only once a year.  "She said that she would like to withdraw 
the request for [Travel Board hearing] and forward the case 
to" the Board for action.  The appeals were then certified 
to the Board.

In September 2009, the appellant's representative filed a 
Brief disputing the validity of the hearing request 
withdrawal.  The representative argues that the regulations 
governing scheduling of hearings require such withdrawals to 
be in writing.  38 C.F.R. § 20.702(e).  While the applicable 
Rule does not explicitly require a writing, it does require 
that notice of the withdrawal be provided to the Board.  
Arguably this notice was provided when the case was certified 
and forwarded to the Board for appellate action.

However, the September 2009 statements of the representative 
must be accepted as a new request for hearing before the 
Board.  Therefore, a remand for the purpose of scheduling a 
hearing before a Veterans Law Judge at the RO is required.  
Moreover, the RO must, consistent with its duty to assist the 
Veteran in substantiating his claim, fully inform him, and 
his spouse-payee, of the various Board hearing options, to 
include holding a hearing via videoconference from the RO.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
required.)

Inform the appellant and Veteran of all 
options for conducting a hearing before 
the Board.  Schedule the veteran for a 
Travel Board hearing, or alternative form 
of Board hearing.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



